DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I of the claims (claims 1-8) in the reply filed on 5/09/2022 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(c)).  The requirement is still deemed proper and is therefore made FINAL.  
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-8 are examined in this Office action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The replacement drawings received on 8/21/2020 are accepted to by the Examiner.
Claim Objections
Claims 3-4 and 7-8 are objected. Claims 3-4 depend on claim 2 and claims 7-8 depend on claim 6. Claims 2 and 6 recite off-axis optical surface is one of an off-axis conic optical surface, off-axis spherical optical surface, or off-axis aspheric optical surface. If off-axis optical surface of claims 2 or 6 is spherical optical surface, or aspheric optical surface, then the limitation “the off-axis conic optical surface” of dependent claims 3-4 and 7-8, which claims “the off-axis conic optical surface” become irrelevant to the limitations of preceding claims off-axis spherical or off-axis aspheric optical surface.
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Hou et al. (US 2016/0170190).

Regarding Claim 1, Hou teaches a freeform optical surface (refer to US 20160170190, Off-axis three-mirror optical system with freeform surfaces) comprising: 
an off-axis optical surface (optical system with freeform surfaces 100, [0015]): and 
a departure optical module (“Each reflecting surface of the primary and tertiary mirrors is a sixth order xy polynomial freeform surface”, [abstract]; the primary mirror 102 and the reflecting surface of the tertiary mirror 106 is an xy polynomial freeform surface, [0019], “each of the reflecting surfaces of the primary mirror 102 and the tertiary mirror 106 is a sixth order xy polynomial freeform surface”, [0020]; Discloser of the instant application defined” departure from the base surface can be specified in a number of ways. For example, sets of polynomials”).
Regarding claim 2, the freeform optical surface according to claim 1 is rejected (see above).
Hou teaches the freeform optical surface according to claim 1.
Hou further teaches wherein said off-axis optical surface is one of an off-axis conic optical surface, off-axis spherical optical surface, or off-axis aspheric optical surface (see Figs. 1 and 2; Hou in [0020] teaches “the equation, z represents surface sag, c represents surface curvature, k represents conic constant” and in table 1 teaches the values of c and k, that teaches a conic optical surface; “each of the reflecting surfaces of the primary mirror 102 and the tertiary mirror 106 is a sixth order xy polynomial freeform surface without odd items of x. An equation of the sixth order xy polynomial freeform surface can be expressed as …”, [0020])
Regarding claim 3, the freeform optical surface according to claim 2 is rejected (see above).
Hou further teaches the freeform optical surface according to claim 2, wherein said departure optical module is substantially perpendicular to the off-axis conic optical surface (Figs. 1 and 2 shows schematic view of light paths on an off-axis three-mirror optical system with freeform surfaces. Figure shows departure optical module is substantially perpendicular to the off-axis conic optical surface).
Regarding claim 4, the freeform optical surface according to claim 2 is rejected (see above).
Hou teaches the freeform optical surface according to claim 2.
Hou further teaches the freeform optical surface according to claim 2 wherein the off-axis optical surface and the departure optical module are combined by adding the departure optical module in a direction of the axis of the off-axis conic optical surface (Figs, 1 and 2 shows the off-axis optical surface and the departure optical module are combined by adding the departure optical module in a direction of the axis of the off-axis conic optical surface).
Regarding Claim 5, Hou teaches a method of freeform optical surface (refer to US 20160170190, Off-axis three-mirror optical system with freeform surfaces) comprising: 
forming an off-axis optical surface (optical system with freeform surfaces 100, [0015]): forming a departure optical module (mirror 106 is an xy polynomial freeform surface, [0016], “each of the reflecting surfaces of the primary mirror 102 and the tertiary mirror 106 is a sixth order xy polynomial freeform surface”, [0020]; Discloser of the instant application defined” departure from the base surface can be specified in a number of ways. For example, sets of polynomials”) and combining the off-axis optical surface and the departure optical module (Figs, 1 and 2 shows combining the off-axis optical surface and the departure optical module).
Regarding claim 6, the method of the freeform optical surface according to claim 5 is rejected (see above).
Hou teaches the method of the freeform optical surface according to claim 5.  
Hou further teaches wherein the off-axis conic optical surface, off-axis spherical optical surface, or off-axis aspheric optical surface (see Figs. 1 and 2; Hou in [0020] teaches “the equation, z represents surface sag, c represents surface curvature, k represents conic constant” and in table 1 teaches the values of c and k, that teaches a conic optical surface; “each of the reflecting surfaces of the primary mirror 102 and the tertiary mirror 106 is a sixth order xy polynomial freeform surface without odd items of x. An equation of the sixth order xy polynomial freeform surface can be expressed as …”, [0020])
Regarding Claim 7, the method of the freeform optical surface according to claim 6 is rejected (see above).
Hou teaches the method of the freeform optical surface according to claim 6.  
Hou further teaches wherein said departure optical module is substantially perpendicular to the off-axis conic optical surface (Figs. 1 and 2 shows schematic view of light paths on an off-axis three-mirror optical system with freeform surfaces. Figure shows departure optical module is substantially perpendicular to the off-axis conic optical surface).
Regarding Claim 8, the method of the freeform optical surface according to claim 6 is rejected (see above).
Hou teaches the method of the freeform optical surface according to claim 6.  
Hou further teaches wherein combining the off-axis optical surface and the departure optical module comprises adding the departure optical module in a direction of the axis of the off-axis conic optical surface (Figs, 1 and 2 shows the off-axis optical surface and the departure optical module are combined by adding the departure optical module in a direction of the axis of the off-axis conic optical surface).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872      

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872